NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAY 21 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

MARTIN NIETO IZAZAGA,                           No.    16-70652

                Petitioner,                     Agency No. A200-782-805

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted April 11, 2019**
                                Pasadena, California

Before: TASHIMA and PAEZ, Circuit Judges, and ALSUP,*** District Judge.

      Martin Nieto Izazaga, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for withholding of removal


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable William Alsup, United States District Judge for the
Northern District of California, sitting by designation.
and relief under the Convention Against Torture (“CAT”). We have jurisdiction

under 8 U.S.C. § 1252. We review for substantial evidence, Zheng v. Ashcroft, 332
F.3d 1186, 1193 (9th Cir. 2003), and we deny the petition.

      Nieto Izazaga waived any challenge to the agency’s denial of his

withholding of removal claim by failing to argue it in his brief. See Lopez-Vasquez

v. Holder, 706 F.3d 1072, 1079–80 (9th Cir. 2013). The petition as to that claim is

therefore denied.

      Substantial evidence supports the agency’s denial of his deferral of removal

claim under CAT because Nieto Izazaga did not establish that it is more likely than

not that he would be tortured by or with the consent or acquiescence of the

Mexican government. See Villegas v. Mukasey, 523 F.3d 984, 989 (9th Cir. 2008)

(concluding that the conditions in the Mexican mental health system did not

amount to torture because they did not exist out of a deliberate intent to inflict

harm). And, while Nieto Izazaga’s country conditions evidence documented a

general problem of violence and corruption in Mexico, it does not compel the

conclusion that he would face a sufficiently particularized threat of torture to

warrant CAT relief. See Dhital v. Mukasey, 532 F.3d 1044, 1051–52 (9th Cir.

2008).

      We do not reach Nieto Izazaga’s contentions regarding the immigration

judge’s adverse credibility determination, because the BIA did not adopt the


                                           2                                    16-70652
immigration judge’s decision or discuss credibility. See Aden v. Holder, 589 F.3d
1040, 1043 (9th Cir. 2009) (holding that the court reviews only the BIA decision

where the BIA wrote its own decision and did not adopt the immigration judge’s

decision); see also Najmabadi v. Holder, 597 F.3d 983, 986 (9th Cir. 2010) (noting

that our review is limited to the actual grounds relied upon by the BIA).

      PETITION FOR REVIEW DENIED.




                                         3                                  16-70652